DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lateral cam” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1a-b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, the term “force fit” is indefinite, as it is unclear what specifically the term encompasses.  Specifically the term “force fit” describes a connection between two components, and as such it is unclear how a connection between a first set of components can be smaller than between others.  Although Applicant is entitled to be his own lexicographer, the use of the term appears to contradict the common meaning of the term, which is improper.  As best understood by the Examiner, the term intends to describe frictional force between components and will be interpreted as such.  Clarification is required.
Regarding claim 2, the term “the rotationally symmetric syringe” lacks antecedent basis in the claims.  It is unclear if the term refers back to the previously recited syringe or another syringe.  Clarification is required.
Regarding claim 5, the term “the matrix” lacks antecedent basis in the claims and it is unclear what the term corresponds to.  Additionally, the terms “lubricant” vs “additive” are indefinite, as it is unclear whether or not Applicant intends for the terms to be equivalent.  Specifically, while claim 5 describes them as alternative choices, claim 1 and the instant specification equate the terms.  As best understood by the Examiner, as supported by claim 1 and the original description the term “lubricant” and “additive” are used interchangeably, and can be applied on the surface or in the material.  Clarification is required. 
Regarding claim 7, the term “at least one continuous lumen” is indefinite, as it is unclear if it intends to refer back to the previously recited lumen or another structure.  As best understood the term intends to refer back and will be interpreted as such.  Additionally, the term “a movable inner plunger” is indefinite for the same reasons.  Still further, the term “end (surface) until the distal end (surface)” is indefinite as it is unclear whether the claim intends to limit the term to the device ends or surfaces.  The Examiner interprets “ends” to meet the limitations of the claims.  Clarification is required. 
Regarding claim 8, the term “the connector system” lacks antecedent basis in the claims and it is unclear what structure the term corresponds to or includes.  Clarification is required. 
Regarding claim 10, the term “the friction” is indefinite as it is unclear whether or not it intends to refer back and describes the “force-fit” as recited in claim 1.  As best understood, the terms correspond to one another.  Clarification is required.
Regarding claim 12, the term “lateral cam” is indefinite, as it is unclear what the term corresponds to.  The structure is not shown or described in the original figures or description.  Additionally the term, “the wing” in line 3 lacks antecedent basis in the claims.  Clarification is required.
Regarding claim 13, it is unclear what choices of materials are required, due to the use of the term “with a”, and optionally.  As best understood by the Examiner the claim merely requires a fluid or pasty pharmaceutical or dental composition comprising one of the choices listed in the claims.  Clarification is required. 
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al (US 2011/0137262 A1) in view of Pauser et al (US 2016/0074136 A1).
Regarding the above claims, Muller et al discloses a syringe (10; see Figs. 3-6) having a syringe body (28) and a proximal syringe outlet (42) in the body, as well as having a syringe plunger (14 and 33/25, in combination) being axially movable in the body and having proximal and distal ends (e.g. top and bottom thereof), an elongated lumen (lumen of 14 that 12 is inserted into) being formed inside the syringe plunger coming from the proximal end until the distal end (e.g. top to bottom), in which a movable inner plunger (12) having a proximal and distal end is arranged (e.g. top and bottom), wherein the force fit between the outer surface of the inner plunger and the inner surface of the lumen is smaller than the force fit between the inner surface of the syringe body and the outer surface of the syringe plunger (e.g. less friction between the inner plunger and inner lumen; see [0017], [0054] and [0057]).  Muller additionally discloses wherein the elongated lumen is axially formed in the syringe plunger from the proximal to the distal end in the rotationally symmetric syringe plunger, the elongated lumen being formed rotationally symmetrically (see Figs; per claim 2); wherein the proximal syringe outlet in the body is a connector or part of a connector system (see Figs. 3 and 4; per claim 3); wherein the syringe plunger is in the form of a piston having a plunger (33/25) at the proximal end and an o ring (27being arranged at the outer periphery in the proximal region (e.g. proximal of the proximal end) of the plunger, and wing (20) at the distal end (per claim 4); wherein at least one continuous elongated lumen (e.g. lumen see above) runs inside the plunger coming from the proximal end until the distal end of the plunger through the whole plunger, in which the movable inner plunger with proximal and distal end and a wing (16) is arranged (per claim 7); and wherein a cannula (46) having a connector (part which engages 42) is arranged at the proximal outlet at the connector (see Fig. 4; per claim 8).  Muller however, does not teach that the lower friction between the inner plunger and the lumen is achieved by use of a lubricant in the inner plunger, at least in part on its outer surface of the inner surface of the lumen, at least in part as required.  
Pauser et al, however, teaches a dental syringe wherein the piston and/or plunger may be made of a material comprising a lubricant, for example a lubricant distributed within the material thereof (see [0035]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Muller to include Pauser’s use of a lubricant in the piston/plunger, as such modification would further reduce friction between components, reducing in easier application of the material, and reduce wear on the device and components thereof.  It is noted that should the teaching of Pauser be incorporated into the device of Muller, as combined above, one of ordinary skill in the art would recognize that the lubricant would be placed, at least in part on the interacting components/surfaces of the inner plunger and lumen, in order to maintain and/or achieve the lower friction force required therein by Muller.  
Regarding claim 5, Muller/Pauser, as combined above, teaches wherein at least one of the inner plunger or syringe plunger are made of plastic (see [0014] and provided with at least one additive therein (e.g. lubricant in the material, Pauser, above).  
Regarding claim 10, Muller/Pauser, as combined above teaches wherein the friction (force fit, as best understood by the Examiner) between the plunger and body is greater than the friction of the inner plunger and lumen of the syringe plunger (see above), but does not explicitly teach that the friction is 10% or 50% greater as required.  However, the Examiner notes that the specific percentage is a result effective variable dependent on the desired degree of movement of the inner plunger, and the viscosity of the material intended to be used therewith.  Additionally the Examiner notes that the particular percentage is described as merely preferable by Applicant in the original disclosure, lacking any criticality (see publication of instant application [0019]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Muller/Pauser, as combined above to include a greater friction percentage of 10% or 50% as claimed, as such modification would merely involve the optimization of a result effective variable, obtained through routine experimentation in determining optimum results (see MPEP 2145.05(II)).  
Regarding claim 13, Muller/Pauser, as combined above, discloses a kit (see Muller Fig. 4) comprising a syringe according to claim 1 (see claim 1 analysis above), but does not explicitly teach that the syringe is filled with a fluid or pasty dental composition as claimed.  
Pauser et al, however, additionally discloses wherein the syringe can be used and filled to contain and dispense a pasty dental composition with a dental fissure sealant (e.g. composite filling material can be used to seal fissures; [0043]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the kit of Muller/Pauser, as combined above, to further include the inclusion of Pauser’s pasty dental fissure sealant, a such modification would make use of an old and well known material to be dispensed from syringes, providing an efficient and cost effective method of storing and dispensing filling material, allowing the treatment of numerous types of dental restorative procedures.  
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Pauser, as combined above, in view of Fischer (US 6283946 B1).
Regarding claim 9, Muller/Pauser, as combined above, does not teach wherein the syringe body has a volume of 0.01-2 mL as required.  
Fischer, however, teaches a dental syringe  having a chamber (25) with a volume of 0.01-2 mL (see claims 26-27 and 36-37).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Muller/Pauser, as combined above, to include Fischer’s teaching of providing a dental syringe with a volume of 0.01- 2 mL, as such modification would provide a syringe with sufficient material to treat the teeth of a patient, without excessive waste, while maintaining ease of grasping and maneuvering the device.  
Claim(s) 6, 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Pauser, as combined above, further in view of Kunishi et al (US 2009/0289084 A1).
Regarding claims 6, 11 and 16, Muller/Pauser, as combined above, discloses all the features of the claimed invention, as explained above, including wherein the distal end of the plunger has a wing (20, Muller), but does not teach wherein the plunger (including the wing) is formed of a thermoplastic as required. 
Kunishi et al, however, teaches a viscous material dispensing syringe, comprising a syringe body (1) and/or the plunger (2) can be formed of a thermoplastic resin (plastic) such as polypropylene or polyethylene (see [0057]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Muller/Pauser, as combined above, to include Kunishi’s use of thermoplastic resins including polypropylene or polyethylene for the syringe body and plunger, as such modification would make use of an old and well known, cost effective and durable material.  Additionally the Examiner notes that the selection of a known material based on its suitability for its intended use has been held to be within the skill of the ordinary artisan (see MPEP 2144.07).  
Regarding claim 12, Muller/Pauser/Kunishi, as combined above, teaches wherein the inner plunger (12) is formed as at least one piston having a cam recess (22), being engaged to a cam on the outside of the syringe piston (20), in the state of storing (capable of being stored in any desired state when empty, Muller).  However, Muller/Pauser/Kunishi, does not teach the opposite configuration, with the inner plunger having the cam on the outside and the syringe piston including a recess inside the lumen to receive the cam of the inner plunger as required.  However, it is noted that such modification would merely involve a reversal of known parts of a device, which has been held to be within the skill of the ordinary artisan.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Muller/Pauser/Kunishi, as combined above, to reverse the arrangement of the cam and recess, as described above, as such modification would merely involve a reversal of known parts of the device, which has been held to be within the skill of the ordinary artisan (see MPEP 2144.04(VI)(A)).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2005/0182371 A1 teaches a similar dual plunger syringe which functions in a similar manner to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772